COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        In the Interest of B.R., A Child v. Department of Family Protective
                            and Services; In the Interest of I.A.R., A Child v. Department of
                            Family Protective and Services

Appellate case number:      01-13-00023-CV; 01-13-00024-CV

Trial court case number: 2011-00845J;2010-05141J

Trial court:                315th District Court of Harris County

         On March 11, 2013, this Court determined that appellant Ivan Rodarte is indigent. The
trial court is responsible for appointing counsel to represent an indigent parent, like Rodarte, who
responds in opposition to a parental termination suit. See TEX. FAM. CODE ANN. § 107.013(a)(1)
(West Supp. 2012). Once appointed, the attorney must continue to represent the parent until the
suit is dismissed, the appeals are exhausted or waived, or the attorney is relieved of his duties or
replaced by another attorney after a finding of good cause is rendered by the court on the record.
See TEX. FAM. CODE ANN. § 107.016(2) (West Supp. 2012).
       Appellant Ivan Rodarte’s appointed trial counsel, William Thursland, has filed an
unopposed motion to withdraw and to appoint appellate counsel. The trial court is directed to
appoint appellate counsel.
        Appellant Perla Yannie Gonzalez has filed a brief. Appellant Ivan Rodarte must file a
brief no later than 20 days after the date of the appointment of new counsel.
       Appellee’s brief must be filed no later than 20 days after appellant Ivan Rodarte’s
brief has been filed.
        Because this is a termination case, the Court is required to bring this appeal to final
disposition within 180 days of the date the notice of appeal was filed so far as reasonably
possible. See Tex. R. Jud. Admin. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.
(West Supp. 2012). For this reason, no extensions of time to file the brief will be granted. See
TEX. R. APP. P. 38.6(d).
        The submission date of the case will change to June 5, 2013.

Judge=s signature: /s/ Jane Bland
                     Acting individually   Q Acting for the Court

Date: April 19, 2013